IN THE COURT OF APPEALS OF TENNESSEE
                                  AT JACKSON

                 CLAUDE WILLIS v. LOLA MAE WRIGHT WILLIS

                   Direct Appeal from the Chancery Court for Benton County
                            No. 9399 Ron E. Harmon, Chancellor



                      No. W1999-01537-COA-R3-CV - Decided May 3, 2000


This appeal arises from a dispute between Plaintiff Claude Willis and Defendant Lola Mae (Wright)
Willis regarding the terms of their divorce. The trial court granted an absolute divorce to Ms.
Wright,1 divided the parties’ marital property, allocated the parties’ marital debt, and awarded Ms.
Wright alimony in solido, alimony in futuro, and attorney’s fees. On appeal, Mr. Willis argues that
the trial court’s division of marital property and allocation of marital debt are inequitable, and that,
assuming an award of alimony is appropriate in the case at bar, the court should have awarded Ms.
Wright rehabilitative alimony rather than alimony in futuro. Additionally, Ms. Wright requests on
appeal that her award of attorney’s fees be designated as alimony. We affirm the ruling of the trial
court; however, we modify the court’s ruling to reflect that attorney’s fees are awarded to Ms. Wright
as alimony.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed as
Modified; and Remanded

FARMER , J., delivered the opinion of the court, in which HIGHERS and LILLARD , JJ., joined.

C. Timothy Crocker, Milan, Tennessee, for the appellant, Claude Willis.

Marsha W. Johns, Huntingdon, Tennessee, for the appellee, Lola Mae Wright Willis.

                                              OPINION

        The parties married in July of 1977 and separated in August or September of 1997. After
their separation, the parties attempted to reconcile, but these attempts were ultimately unsuccessful.
Throughout their marriage, the parties experienced financial difficulties that caused stress and strain
in their relationship. The parties also experienced a great deal of conflict regarding Mr. Willis’
relationship with Susan Kelley, one of Mr. Willis’ neighbors. Ms. Wright once found Ms. Kelley’s
telephone number written on a piece of paper in Mr. Willis’ truck. Additionally, when removing


       1
           Pursuant to the final decree, Defendant’s name was restored to her former name of Lola Mae
Wright.
some furniture from the parties’ home, Ms. Wright found a greeting card signed by Ms. Kelley that
had lip prints on it. Finally, Ms. Wright once observed Mr. Willis entering Ms. Kelley’s home
without first knocking on the door. At trial, Mr. Willis recited Ms. Kelley’s telephone number by
memory and admitted that he had called her on several occasions. Mr. Willis repeatedly maintained,
however, that he has never been unfaithful to Ms. Wright and that his relationship with Ms. Kelley
is only a friendship.

         In November of 1997, Mr. Willis filed a complaint for divorce alleging that Ms. Wright had
engaged in inappropriate marital conduct and that there were irreconcilable differences between the
parties. Ms. Wright then filed an answer and counter-complaint for divorce admitting that
irreconcilable differences had arisen between the parties, denying Mr. Willis’ allegation of
inappropriate marital conduct, and alleging that Mr. Willis had engaged in both cruel and inhuman
treatment and inappropriate marital conduct. After a hearing on the matter, the trial court granted
an absolute divorce to Ms. Wright on the ground of inappropriate marital conduct, divided the
parties’ marital property, allocated the parties’ marital debt, awarded Ms. Wright alimony in solido
in the amount of $2,412.00, alimony in futuro in the amount of $700.00 per month, and attorney’s
fees in the amount of $4,356.25. Mr. Willis filed a motion to alter or amend the final decree and for
a new trial, which was denied by the trial court. This appeal by Mr. Willis followed.

       The issues raised by the parties on appeal, as we perceive them, are as follows:

       I.       Did the trial court inequitably divide the parties’ marital property?
       II.      Did the trial court inequitably allocate the parties’ marital debt?
       III.     Did the trial court err in awarding alimony to Ms. Wright and further err in
                awarding Ms. Wright alimony in futuro rather than rehabilitative alimony?
       IV.      Did the trial court err in refusing to designate that the amount awarded to Ms.
                Wright for her attorney’s fees is awarded as alimony?

To the extent that these issues involve questions of fact, our review of the trial court’s ruling is de
novo with a presumption of correctness. See T.R.A.P. 13(d). Accordingly, we may not reverse the
court’s factual findings unless they are contrary to the preponderance of the evidence. See, e.g.,
Randolph v. Randolph, 937 S.W.2d 815, 819 (Tenn. 1996); T.R.A.P. 13(d). With respect to the
court’s legal conclusions, however, our review is de novo with no presumption of correctness. See,
e.g., Bell ex rel. Snyder v. Icard, Merrill, Cullis, Timm, Furen and Ginsburg, P.A., 986 S.W.2d
550, 554 (Tenn. 1999); T.R.A.P. 13(d).

                                          Marital Property

       In the case at bar, the trial court divided the parties’ marital property as follows:
     Marital               Value          Party to Whom        Value Received       Value Received
     Property                                Property           By Mr. Willis       By Ms. Wright
                                             Awarded



                                                 -2-
Marital Residence     $12,00 0.00 eq uity   proceed s from sa le    $6,000.00   $6,000.00
                                            divided equally

Tanning Bed           $1,500.00             proceed s from sa le    $750.00     $750.00
                                            divided equally

Cattle Equipment      $1,250.00             proceed s from sa le    $625.00     $625.00
                                            divided equally

Backhoe               $2,000.00             proceed s from sa le    $1,000.00   $1,000.00
                                            divided equally

1998 Ford Ran ger     $0.00 (being          Mr. W illis             $0.00       $0.00
                      leased)

1988 Buick Cen tury   $3,000.00             Ms. Wright              $0.00       $3,000.00

Tractor and           $2,600.00             proceed s from sa le    $1,300.00   $1,300.00
Equipment                                   divided equally
                                            (Ms. Wright’s ½ of
                                            proceeds awarded
                                            as alimony in
                                            solido)

Cows                  $2,224.00             proceed s from sa le    $1,112.00   $1,112.00
                                            divided equally
                                            (Ms. Wright’s ½ of
                                            proceeds awarded
                                            as alimony in
                                            solido)

4-Wheeler             $2,500.00             Mr. W illis             $2,500.00   $0.00

Trencher              $1,500.00             Mr. W illis             $1,500.00   $0.00

Troybilt Riding       $2,500.00             Ms. W right (if         $0.00       $2,500.00
Mower                                       found in M r. Willis’
                                            possession or
                                            hidden by Mr.
                                            Willis)

House hold            $10,183.00            both pa rties retain    $5,089.00   $5,094.00
Furnishings /                               the items c urrently
Persona l Property                          in their possession

Missing House hold    $5,795.00             proceed s from sa le    $0.00       $0.00
Furnishings /                               divided equally (if
Persona l Property                          any or all of items
                                            are found)

Mr. Willis’           $6,050.00             ½ to Mr. W illis        $3,025.00   $3,025.00
Retirement                                  ½ to Ms. Wright
Accou nts




                                                    -3-
Total Value of Marital Property Awarded to Mr. Willis: $22,901.00
Total Value of Marital Property Awarded to Ms. Wright: $24,406.00

        When dividing marital property upon divorce, the trial court must consider all relevant
factors, including those set forth in section 36-4-121 of the Tennessee Code Annotated.2 See Tenn.
Code Ann. § 36-4-121(c) (1996). These factors are as follows:

                 (1) The duration of the marriage;
                 (2) The age, physical and mental health, vocational skills, employability,
        earning capacity, estate, financial liabilities and financial needs of each of the parties;
                 (3) The tangible or intangible contribution by one (1) party to the education,
        training or increased earning power of the other party;
                 (4) The relative ability of each party for future acquisitions of capital assets
        and income;
                 (5) The contribution of each party to the acquisition, preservation,
        appreciation or dissipation of the marital or separate property, including the
        contribution of a party to the marriage as homemaker, wage earner or parent, with the
        contribution of a party as homemaker or wage earner to be given the same weight if
        each party has fulfilled its role;
                 (6) The value of the separate property of each party;
                 (7) The estate of each party at the time of the marriage;
                 (8) The economic circumstances of each party at the time the division of
        property is to become effective;
                 (9) The tax consequences to each party; and
                 (10) Such other factors as are necessary to consider the equities between the
        parties.

Tenn. Code Ann. § 36-4-121(c) (1996). Although the trial court’s distribution of the parties’ marital
property must be equitable, the court is not required to divide the parties’ marital property equally.
See Cohen v. Cohen, 937 S.W.2d 823, 832 (Tenn. 1996); Watters v. Watters, 959 S.W.2d 585, 591
(Tenn. Ct. App. 1997); Bookout v. Bookout, 954 S.W.2d 730, 732 (Tenn. Ct. App. 1997). The
equity or inequity of a court’s distribution of marital property is determined by examining the final
result of the court’s ruling rather than the division of any particular piece or category of marital
property. See Watters, 959 S.W.2d at 591; Bookout, 954 S.W.2d at 732; Wade v. Wade, 897
S.W.2d 702, 717 (Tenn. Ct. App. 1994); Thompson v. Thompson, 797 S.W.2d 599, 604 (Tenn. Ct.
App. 1990). Additionally, we note that trial courts are afforded a great deal of discretion when
dividing marital property. See Fisher, 648 S.W.2d at 246; Bookout, 954 S.W.2d at 732; Wade, 897
S.W.2d at 715; Koch v. Koch, 874 S.W.2d 571, 579 (Tenn. Ct. App. 1993); Loyd v. Loyd, 860


       2
        This statute specifically provides, however, that the relative fault of the parties is not among
the factors that the court may consider when making an equitable division of the parties’ marital
property. See Tenn. Code Ann. § 36-4-121(a)(1) (1996). See also Fisher v. Fisher, 648 S.W.2d
244, 246-47 (Tenn. 1983); Wilder v. Wilder, 863 S.W.2d 707, 715 (Tenn. Ct. App. 1992).

                                                   -4-
S.W.2d 409, 411 (Tenn. Ct. App. 1993). Consistent with this general principle, the distribution of
marital property made by the trial court in the instant case is entitled to a presumption of correctness
and may not be reversed unless it is contrary to the preponderance of the evidence. See, e.g.,
Dellinger v. Dellinger, 958 S.W.2d 778, 780 (Tenn. Ct. App. 1997)(citing Hass v. Knighton, 676
S.W.2d 554, 555 (Tenn. 1984); Dalton v. Dalton, 858 S.W.2d 324, 327 (Tenn. Ct. App. 1993));
T.R.A.P. 13(d).

        Upon consideration of the factors set forth in section 36-4-121(c) that are applicable to the
case at bar, we think that the final result of the trial court’s division of the parties’ marital property
is equitable. The parties were married for twenty years. At the time of their divorce hearing, Mr.
Willis was fifty-six years of age and Ms. Wright was forty-eight years of age. Mr. Willis testified
that neither he nor Ms. Wright have any physical or mental disabilities that would prevent either of
them from earning a living. Ms. Wright testified, however, that her hand is fifty percent disabled
as the result of a condition known as carpal tunnel syndrome. Mr. Willis is a high school graduate,
has been employed for the last twenty-eight years as a maintenance mechanic by Inland Container,
and earns a gross income of approximately $57,0000.00 per year. Ms. Wright is also a high school
graduate and has worked for various employers throughout the parties’ marriage. At the time of
trial, Ms. Wright was employed by H.I.S. and earned a gross income of $983.60 per month (or
$11,803.20 per year). In statements submitted to the trial court, Mr. Willis indicated that his living
expenses are $3,352.09 per month while Ms. Wright indicated that her living expenses are between
$1,797.67 and $2,373.00 per month. Given the parties’ skills, training, work histories, present
salaries, and Ms. Wright’s physical disability, it is clear that Mr. Willis has a greater ability than Ms.
Wright to acquire assets and earn income in the future. In light of the income disparity between the
parties, we think that the potential for economic hardship following the parties’ divorce is much
greater for Ms. Wright than for Mr. Willis. The trial court divided the parties’ marital property
nearly equally, as Mr. Willis was awarded property having a value of $22,901.00 and Ms. Wright
was awarded property having a value of $24,406.00. Under the circumstances of the case at bar, we
think that this result is equitable. We therefore affirm the trial court’s division of the parties’ marital
property.

                                              Marital Debt

        In addition to dividing the parties’ marital property, the trial court also apportioned the
parties’ marital debt, as follows:

        Marital                  Amount of               Amount of Debt             Amount of Debt
         Debt                      Debt3                  Allocated to               Allocated to
                                                           Mr. Willis                Ms. Wright


        3
         The trial court failed to make findings of fact regarding the amounts of the marital debts
incurred by the parties. For purposes of this appeal, we assume that the amounts stated by Mr. Willis
are correct.

                                                   -5-
 VISA (Bank Card C enter)   $5,083.12               $5,083.12                 $0.00

 Fingerhut                  $603.52                 $603.52                   $0.00

 TVA Credit Union           $4,000.00               $4,000.00                 $0.00

 TransS outh                $2,921.58               $2,921.58                 $0.00

 VISA (MBNA)                $980.00                 $0.00                     $980.00

 Sears                      $1,118.18               $0.00                     $1,118.18




Total Value of Debt Allocated to Mr. Willis: $12,608.22
Total Value of Debt Allocated to Ms. Wright: $2,098.18

        Trial courts have the authority to apportion marital debts in the same way they divide marital
assets. See Cutsinger v. Cutsinger, 917 S.W.2d 238, 243 (Tenn. Ct. App. 1995)(citing Mahaffey
v. Mahaffey, 775 S.W.2d 618, 623-24 (Tenn. Ct. App. 1989)). When apportioning marital debt, a
court must consider (1) which party incurred the debt and the reason for the debt, (2) which party
received the benefits of the debt, and (3) which party is better able to assume the debt. See
Dellinger, 958 S.W.2d at 782; Herrera v. Herrera, 944 S.W.2d 379, 389 (Tenn. Ct. App. 1996);
Hougland v. Hougland, 844 S.W.2d 619, 624 (Tenn. Ct. App. 1992); Mahaffey, 775 S.W.2d at
624; Mondelli v. Howard, 780 S.W.2d 769, 773 (Tenn. Ct. App. 1989). When practicable, marital
debts should be divided so that they follow the marital property with which they are associated. See
Mondelli, 780 S.W.2d at 773. The court is not required, however, to divided the parties’ marital
debts in the same proportion as their marital assets. See id.

        In the case at bar, the parties’ marital debts were incurred by both Mr. Willis and Ms. Wright
and both Mr. Willis and Ms. Wright received the benefits of the debts. In light of the parties’ present
incomes and Mr. Willis’ greater ability to earn future income, however, we think that Mr. Willis is
in a better position than Ms. Wright to assume these debts. Additionally, Mr. Willis agreed at trial
to assume the VISA, TVA Credit Union, and TranSouth debts following the parties’ divorce. Under
these circumstances, we conclude that it was not inequitable to allocate $12,608.22 of the parties’
marital debt to Mr. Willis while allocating only $2,098.18 of this debt to Ms. Wright. Thus, we
affirm the trial court’s allocation of the parties’ marital debt.

                                              Alimony

       The trial court ordered Mr. Willis to pay $2,412.004 to Ms. Wright as alimony in solido.
Additionally, the court ordered Mr. Willis to pay alimony in futuro to Ms. Wright in the amount of
$700.00 per month. On appeal, Mr. Willis argues that the trial court erred in awarding alimony to

         4
         This amount is equal to one-half of the proceeds that Mr. Willis received from the sale of
a tractor, some equipment, and some cows owned by the parties.

                                                 -6-
Ms. Wright. Assuming, however, that an award of alimony is appropriate under the facts of the case
at bar, Mr. Willis argues that the court should have awarded Ms. Wright rehabilitative alimony rather
than alimony in futuro.

        Trial courts have broad discretion to determine whether alimony is appropriate and, if so, the
nature, amount, and duration of the alimony awarded. See Anderton v. Anderton, 988 S.W.2d 675,
682 (Tenn. Ct. App. 1998)(citing Garfinkel v. Garfinkel, 945 S.W.2d 744, 748 (Tenn. Ct. App.
1996); Jones v. Jones, 784 S.W.2d 349, 352 (Tenn. Ct. App. 1989)). There are no hard and fast
rules to be applied in cases involving a request for alimony. See id. (citing Crain v. Crain, 925
S.W.2d 232, 233 (Tenn. Ct. App. 1996); Stone v. Stone, 409 S.W.2d 388, 392-93 (Tenn. Ct. App.
1966)). Rather, decisions regarding alimony hinge on the unique facts of the case and involve the
careful consideration and balancing of many factors, including those set forth in section 36-5-
101(d)(1). See id. at 683 (citing Hawkins v. Hawkins, 883 S.W.2d 622, 625 (Tenn. Ct. App. 1994);
Loyd, 860 S.W.2d at 412). These factors are as follows:

               (A) The relative earning capacity, obligations, needs, and financial resources
       of each party, including income from pension, profit sharing or retirement plans and
       all other sources;
               (B) The relative education and training of each party, the ability and
       opportunity of each party to secure such education and training, and the necessity of
       a party to secure further education and training to improve such party’s earning
       capacity to a reasonable level;
               (C) The duration of the marriage;
               (D) The age and mental condition of each party;
               (E) The physical condition of each party, including, but not limited to,
       physical disability or incapacity due to a chronic debilitating disease;
               (F) The extent to which it would be undesirable for a party to seek
       employment outside the home because such party will be custodian of a minor child
       of the marriage;
               (G) The separate assets of each party, both real and personal, tangible and
       intangible;
               (H) The provisions made with regard to the marital property as defined in §
       36-4-121;
               (I) The standard of living of the parties established during the marriage;
               (J) The extent to which each party has made such tangible and intangible
       contributions to the marriage as monetary and homemaker contributions, and tangible
       and intangible contributions by a party to the education, training or increased earning
       power of the other party;
               (K) The relative fault of the parties in cases where the court, in its discretion,
       deems it appropriate to do so; and
               (L) Such other factors, including the tax consequences to each party, as are
       necessary to consider the equities between the parties.

Tenn. Code Ann. § 36-5-101(d)(1) (Supp. 1999). The most important factors that a court must

                                                 -7-
consider when determining whether to award alimony are (1) the need of the spouse seeking support
and (2) the ability of the other spouse to pay support. See Young v. Young, 971 S.W.2d 386, 391
(Tenn. Ct. App. 1997); Watters, 959 S.W.2d at 593; Smith v. Smith, 912 S.W.2d 155, 159 (Tenn.
Ct. App. 1995).

        As stated above, Mr. Willis earns a gross income of approximately $57,000.00 per year while
Ms. Wright earns a gross income of only $983.60 per month (or $11,803.20 per year). Additionally,
Mr. Willis’ living expenses are $3,352.09 per month while Ms. Wright’s living expenses are between
$1,797.67 and $2,373.00 per month. Both Mr. Willis and Ms. Wright are high school graduates.
Additionally, however, Mr. Willis has received training in the field of maintenance mechanics. Ms.
Wright had an opportunity to participate in a two year retraining program offered by her former
employer, but she declined the opportunity because she had just had surgery on her hand and was
helping care for her grandchildren. The parties were married for twenty years. At the time of trial,
Mr. Willis was fifty-six years of age and Ms. Wright was forty-eight years of age. Although Mr.
Willis testified that neither of the parties were mentally disabled, Ms. Wright indicated that she takes
prescription medication to calm her nerves. Additionally, Ms. Wright testified that her hand is fifty
percent disabled as a result of carpel tunnel syndrome, which causes her hand to become stiff and
numb. There is no evidence in the record indicating that either of the parties have assets of
significant value other than those items of marital property that were divided by the trial court. As
noted above, the trial court divided the parties’ marital property nearly equally. In granting an
absolute divorce to Ms. Wright, the trial court found that Mr. Willis was guilty of inappropriate
marital conduct. Although the court did not articulate the specific conduct that it considered to be
inappropriate, Ms. Wright presented ample evidence upon which the court could have found that,
during the parties’ marriage, Mr. Willis was involved in a romantic relationship with Ms. Kelley.

        After consideration of the factors discussed above, we conclude that this is an appropriate
case in which to award alimony. Given Ms. Wright’s current level of income and limited earning
capacity, we think that she is in need of spousal support. Mr. Willis earns approximately $57,000.00
per year and thus is capable of providing this support. Although the need of Ms. Wright and ability
of Mr. Willis to pay are our primary considerations, we are also mindful of the trial court’s finding
of marital fault on the part of Mr. Willis. Mr. Willis argues on appeal that Ms. Wright is capable of
rehabilitation and that, accordingly, any support awarded to her should be in the form of
rehabilitative alimony rather than alimony in futuro. In Tennessee, there is a statutory preference
for temporary, rehabilitative alimony when an economically disadvantaged spouse is in need of
support. See Tenn. Code Ann. § 36-5-101(d)(1) (Supp. 1999). The purpose of rehabilitative
alimony is to enable an economically disadvantaged spouse to become more self-sufficient by
acquiring additional job skills, education, or training. See Anderton, 988 S.W.2d at 682 (citing
Smith, 912 S.W.2d at 160 ; Cranford v. Cranford, 772 S.W.2d 48, 51 (Tenn. Ct. App. 1989)). As
stated above, Ms. Wright has only a high school education. At the time of trial, she was forty-eight
years of age. She also suffers from a fifty percent disability to her hand, which limits her ability to
perform certain tasks. Under these circumstances, we believe that rehabilitation on the part of Ms.
Wright is infeasible and that, consequently, the trial court was correct in awarding Ms. Wright
alimony in futuro rather than rehabilitative alimony. Accordingly, we affirm the ruling of the trial
court with respect to the matter of alimony.

                                                  -8-
                                           Attorney’s Fees

        The trial court awarded attorney’s fees to Ms. Wright in the amount of $4,356.25. At the
time of the trial court’s ruling, counsel for Ms. Wright specifically requested that the court designate
the award as alimony but the court refused to do so. When determining whether to award attorney’s
fees in a case of divorce, the court must consider the factors set forth in section 36-5-101(d)(1),
which are the same factors applicable to requests for alimony. See Lindsey v. Lindsey, 976 S.W.2d
175, 181 (Tenn. Ct. App. 1997); Kincaid v. Kincaid, 912 S.W.2d 140, 144 (Tenn. Ct. App. 1995);
Hougland, 844 S.W.2d at 623; Storey v. Storey, 835 S.W.2d 593, 598 (Tenn. Ct. App. 1992);
Tenn. Code Ann. § 36-5-101(d)(1) (Supp. 1999). This Court has previously recognized that an
award of attorney’s fees in a divorce case is, in essence, and award of alimony. See Sannella v.
Sannella, 993 S.W.2d 73, 77 (Tenn. Ct. App. 1999); Smith, 912 S.W.2d at 161; Kincaid, 912
S.W.2d at 144; Gilliam v. Gilliam, 776 S.W.2d 81, 86 (Tenn. Ct. App. 1988); Duncan v. Duncan,
652 S.W.2d 913, 915 (Tenn. Ct. App. 1983); Ligon v. Ligon, 556 S.W.2d 763, 768 (Tenn. Ct. App.
1977). We therefore conclude that, upon the request of counsel for Ms. Wright, the trial court should
have designated that the amount awarded to Ms. Wright for her attorney’s fees was awarded as
alimony. Consequently, we modify the ruling to the trial court to reflect that the award of attorney’s
fees is alimony.

                                             Conclusion

       Based on the foregoing, the ruling of the trial court is modified to reflect that the award of
attorney’s fees awarded to Ms. Wright is alimony. The judgment of the trial court is otherwise
affirmed. Costs on appeal are assessed against Mr. Willis, for which execution may issue if
necessary.




                                                  -9-